                                      Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 1 of 33

JS 44 (Rev. 06/17)-TXND (Rev. 06/17)                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerkof Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
                                                                                                                Davol, Inc., and C.R. Bard
Rogelio Rios and Lidia rios-Vilchis

      (b)     County of Residence of First Listed Plaintiff �B�e�x�ar� _________                                  County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

      (C)     Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (IfKnown)

NicoleE. Henning, 435 W. Nakoma, Suite 101,                      San Antonio,      TX 78216
210-563-7828
n.         BASIS OF JURISDICTION (Pince an "X" in One Box Only)                                       Ill. CITIZENSHIP OF PRINCIPAL PARTIES {Place a11 "X" in One Box for Plnimiff
                                                                                                              (For Diversity Cases Onl)1                                       and One Boxfor Defendant)
01          U.S. Government              �3     Federal Question                                                                       PTF       DEF                                         PTF      DEF
              Plaintiff                           (U.S. Government Not a Parry)                          Citizen of This State         O 1       0 1      Incorporated or Principal Place      O 4    04
                                                                                                                                                             of Business In This Stale

02          U.S. Government              04 Diversity                                                    Citizen of Another State          0 2    0 2     Incorporated and Principal Place    05     0 5
              Defendant                       (illdicate Citizenship of Parties i11 Item Ill)                                                                of Business In Another State

                                                                                                         Citizen or Subject of a           03     0 3     Foreign Nation                      06     06
                                                                                                           Forei n Count
IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                  erICkhere ior: Nature ofSUtt Code D escnottons.
I
                                                                                                                        R
               CONTRACT                                              TORTS                                 FORFEITUE/PENALTY                        BANKRUPTCY                     OTHER STATUTES            I
0 110 Insurance                    PERSONAL INJURY                       PERSONAL INJURY                 0625 Drug Related Seizure           0422 Appeal 28 USC 158          0375 False Claims Act
 0120 Marine                     O 310 Airplane                        X 365 Personal lnjury -
                                                                       0                                      of Property 21 USC 881         0 423 Withdrawal                0376 Qui Tam (31 USC
 0130 Miller Act                 0315 Airplane Product                         Product Liability         0690 Other                                28 USC 157                     3729(a))
 0 140 Negotiable Instrument            Liability                         Ill( 367 Health Care/                                                                              0400 State Reapportionment
 0150 Recovery of Overpayment :J 320 Assault, Libel &                         Pharmaceutical                                                   PR wERTY RIGHTS               0410 Antitrust
        & Enforcement ofJudgment        Slander                               Personal Injury                                                0820 Copyrights                 0430 Banks and Banking
 0151 Medicare Act               0330 Federal Employers'                      Product Liability                                              0830 Patent                     0450 Commerce
 0 152 Recovery of Defaulted            Liability                      0368 Asbestos Personal                                                0835 Patent-Abbreviated         0460 Deportation
        Student Loans            0340 Marine                                   Injury Product                                                      New Drug Application      0470 Racketeer Influenced and
        (Excludes Veterans)      0345 Marine Product                           Liability                                                     0840 Trademark                       Corrupt Organizations
 0153 Recovery of Overpayment           Liability                       PERSONAL PROPERTY                          LABOR                       SOCIAL SECURITY               0480 Consumer Credit
        of Veteran's Benefits    0350 Mot0r Vehicle                    03 70 Other Fraud                 0710 Fair Labor Standards           0861 HJA (1395ft)               0490 Cable/Sat TV
 0160 Stockholders' Suits        0 355 Motor Vehicle                   0371 Truth in Lending                  Act                            0862 Black Lung (923)           0850 Securities/Commodities/
 0190 Other Contract                   Product Liability               0380 Other Personal               0720 Labor/Management               0863 DIWC/DIWW (405(g))              Exchange
 0195 Contract Product Liability 0 360 Other Personal                         Property Damage                 Relations                      0 864 SSID Title XVI            0890 Other Statutory Actions
 0 I 96 Franchise                      Injury                          0385 Property Damage              0740 Railway Labor Act              0865 RSI (405(g))               0891 Agricultural Acts
                                 0362 Personal Injury-                        Product Liability          0751 Family and Medical                                             0893 Environmental Matters
                                       Medical Malpractice                                                       Leave Act                                                   0895 Freedom oflnfonnation
I       REAL PROPERTY                CIVTL RIGHTS                      PRISONER PETITIO:>IS              0790 Other Labor Litigation           FEDERAL TAX SUITS                  Act
 0210 Land Condemnation          0440 Other Civil Rights                Habeas Corpus:                   0791 Employee Retirement            0 870 Taxes (U.S. Plaintiff     0896 Arbitration
 0220 Foreclosure                0 441 Voting                          0463 Alien Detainee                    lncome Security Act                  or Defendant)             0899 Administrative Procedure
n ?1.0 R.e.n1 Le"cc & J;'.jectrncnt     ::J -1-12 Employment           a , 10 Mvtiuu� tv V<J1.;au::                                          D 871 IRS-Third Party                Act/Review or Appeal of
0240 Torts to Land                      0443 Housing/                       Sentence                                                               26 use 7609                    Agency Decision
0245 Tort Product Liability                   Accommodations           0530 General                                                                                          0950 Constiturionality of
0290 AJl Other Real Property            0445 Amer. w/Disabilities-     0535 Death Penalty                     lMMJGRATION                                                         State Statutes
                                              Employment                Other:                           0462 Naturalization Application
                                        0446 Amer. w/Disabilities-     0540 Mandamus & Other             0465 Other Immigration
                                              Other                    0550 Civil RightS                      Actions
                                        0 448 Education                0555 Prison Condition
                                                                       0560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an "X" in One Box Only)
]:I('. I    Original          O 2 Removed from                 0 3     Remanded from             0 4 Reinstated or  0 5 Transferred from            0 6 Multidistrict                  0 8 Multidistrict
            Proceeding            State Court                          Appellate Court               Reopened              Another District                 Litigation -                   Litigation -
                                                                                                                           (specify)                        Transfer                       Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do 1101 cite jurisdictional statutes unless diversif)1:

VI. CAUSE OF ACTION                         Brief description of cause:

VII. REQUESTED IN     0 CHECK IF THJS IS A CLASS ACTION                                                     DEMAND$                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                             2,000,000.00                             JURY DEMAND:               � Yes       ONo
VIII. RELATED CASE(S)
                       (See in.rtruclions):
      IF ANY                                JUDGE                                                                                                DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
08/22/2019                                                               /s/ Nicole E. Henning
FOR OFFICE USE ONLY

     RECEIPT#                         AMOUNT                                  APPLYING IFP                                         JUDGE                         MAG.JUDGE
               Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 2 of 33




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS

                                                  §
 ROGELIO RIOS and                                 §        Civil Action No.: _________________
 LIDIA RIOS-VILCHIS                               §
                                                  §
                                                  §       JURY TRIAL DEMANDED
 Plaintiffs,                                      §
                                                  §
 v.                                               §
                                                  §
                                                  §
 DAVOL INC., and                                  §
 C.R. BARD,                                       §
                                                  §

 Defendants.




          Plaintiff, by and through his undersigned counsel, bring this Complaint for damages

against Defendants and in support thereof state the following:

          1.      This is a device tort action brought on behalf of the above-named Plaintiff arising

out of the failure of the Defendants’ hernia mesh product. As a result, Plaintiff Rogelio Rios

permanent injuries and significant pain and suffering, emotional distress, lost wages and earning

capacity, and diminished quality of life. The Plaintiff respectfully seeks all damages to which

Plaintiff may be legally entitled.

                                   STATEMENT OF PARTIES

          2.      Plaintiff is, and was, at all relevant times, a resident of Texas and the United

States.

          3.      Davol, Inc. (“Davol”) is incorporated in Delaware and has its principal place of

business in Rhode Island. Davol is a medical device company involved in the research,


                                                      1
            Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 3 of 33




development, testing, manufacture, production, marketing, promotion and/or sale of medical

devices including inguinal dart shaped hernia meshes composed of polypropylene known as the

Bard Mesh PerFix Plug (hereinafter “PerFix Plug”).

       4.      C.R. Bard, Inc. (“Bard”) is incorporated and based in New Jersey. Bard is a

multinational marketer, promoter, seller, producer, manufacturer, and developer of medical

devices. Bard controls the largest market share of the hernia mesh market. Bard is the corporate

parent/stockholder of Davol and participates in the manufacture and distribution of the PerFix

Plug. It also manufactures and supplies Davol with material that forms part of the Bard Mesh

PerFix Plug.

       5.      Bard was, at all times relevant hereto, responsible for the actions of Davol and

exercised control over Davol’s functions specific to the oversight and compliance with applicable

safety standards relating to and including PerFix Plug sold in the United States. In such capacity,

they committed or allowed to be committed tortious and wrongful acts, including the violation

of numerous safety standards relating to device manufacturing, quality assurance/control, and

conformance with design and manufacturing specifications. Their misfeasance and malfeasance

caused Plaintiff to suffer injury and damages.

       6.      Defendants are individually, jointly and severally liable to Plaintiff for

damages suffered by Plaintiff arising from the Defendants’ design, manufacture, marketing,

labeling, distribution, sale and placement of its defective PerFix Plug at issue in the instant suit,

effectuated directly and indirectly through their respective agents, servants, employees and/or

owners, all acting within the course and scope of their representative agencies, services,

employments and/or ownership.


       7.      Defendants are vicariously liable for the acts and/or omissions of their employees



                                                  2
                Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 4 of 33



and/or agents who were at all times relevant hereto acting on behalf of Defendants and within the

scope of their employment or agency with Defendants.

                                   VENUE AND JURISDICTION

          8.       This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) based on complete diversity of citizenship between Plaintiff and all Defendants. The

amount in controversy exceeds $75,000.00.

          9.       Venue is proper in this Court pursuant to 28 U.S.C. §1332(a)-(c) by virtue of the

facts that (a) a substantial part of the events or omissions giving rise to the claims occurred in this

District and (b) Defendant’s products are sold to and consumed by individuals in the State of

TEXAS, thereby subjecting Defendants to personal jurisdiction in this action and making them all

“residents” of this judicial District.

          10.      Defendants have and continue to conduct substantial business in the State of

TEXAS and in this District, distribute PerFix Plug in this District, receive substantial

compensation and profits from sales of PerFix Plug in this District, and made material omissions

and misrepresentations and breaches of warranties in this District, so as to subject them to in

personam jurisdiction in this District.

          11.      Davol is registered to transact business in TEXAS.

                               FACTS COMMON TO ALL COUNTS

          12.      On or about February 18, 2010 Plaintiff ROGELIO RIOS underwent left inguinal

hernia repair by Dr. DILMA C. RUIZ-FRIEL at Baptist Health System in San Antonio, Texas. A

small PerFix Plug, REF No. 0112760, Lot No. HUSI0487 was implanted in Plaintiff during this

repair.

          13.      Defendants, manufactured, sold, and/or distributed the PerFix Plug to Plaintiff,



                                                    3
              Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 5 of 33



through Plaintiff’s doctors, to be used for treatment of hernia repair.

        14.      Plaintiff began to experience pain due to Defendant’s plug mesh in or around April

2018.

        15.      Plaintiff continues to suffer severe groin pain and sexual dysfunction to date.

        16.      Defendant’s PerFix Plug is a three-dimensional hernia mesh containing layers of

polypropylene with a separate pre-shaped on-lay polypropylene patch, and it is marketed by

Defendants as a mesh to be used in repairing hernias.

        17.      Defendants’ PerFix Plug product contains several layers of polypropylene mesh.

Despite claims that this material is inert, a substantial body of scientific evidence shows that this

mesh material is biologically incompatible with human tissue and promotes an immune response

in a large subset of the population receiving these products. This immune response promotes

degradation and contracture of the polypropylene mesh, as well as the surrounding tissue, and can

contribute to the formation of severe adverse reactions to the mesh.

        18.      Upon information and belief, Defendants’ numerous suppliers, of various forms of

polypropylene, cautioned all users in their United States Material Safety Data Sheet that the

polypropylene was not to be used for medical applications involving permanent implantation in

the human body or permanent contact with internal body fluids or tissues.

        19.      Defendants failed to warn or notify doctors, regulatory agencies, and consumers of

the severe and life-threatening risks associated with polypropylene.

        20.      PerFix Plug contains the following components:

                 A) Several layers of polypropylene constructed as a fluted outer layer

                     with multiple inner layers, and

               B) One layer of pre-shaped polypropylene mesh with the option to be



                                                   4
              Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 6 of 33



                 implanted as an on-lay over the plug once implanted.

        21.      Defendants’ PerFix Plug can contract up to 70% post implantation.

        22.      Defendants were responsible for the research, design, development, testing,

manufacture, production, marketing, promotion, distribution and sale of PerFix Plug,

including providing the warnings and instructions concerning the product.

        23.      Among the intended purposes for which Defendants designed, manufactured and

sold PerFix Plug was use by surgeons for hernia repair surgeries, the purpose for which the PerFix

Plug was implanted in Plaintiff.

        24.      Defendants represented to Plaintiff and Plaintiff’s physicians that PerFix Plug was

a safe and effective product for hernia repair.

                ESTOPPEL AND TOLLING OF STATUTE OF LIMITATIONS
        25.      Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        26.      Plaintiff asserts all applicable state statutory and common law rights and theories

related to the tolling or extension of any applicable statute of limitations, including equitable

tolling, class action tolling, delayed discovery, discovery rule, and fraudulent concealment.

        27.      Plaintiff pleads that the discovery rule should be applied to toll the running of the

statute until Plaintiff knew, or through the exercise of reasonable care and diligence should have

known, of facts indicated that Plaintiff had been injured, the cause of the injury, and the tortious

nature of the wrongdoing that caused the injury.

        28.      Despite diligent investigation by Plaintiff into the cause of Plaintiff’s injuries,

including consultations with Plaintiff’s medical providers, the nature of Plaintiff’s injuries and

damages, and their relationship to the PerFix Plug was not discovered, and through reasonable

care and diligence could not have been discovered until a date within the applicable statute of


                                                   5
              Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 7 of 33



limitations for filing Plaintiff’s claims. Therefore, under appropriate application of the discovery

rule, Plaintiffs’ suits were filed well within the applicable statutory limitations period.

        29.      The running of the statute of limitations in this cause of action is tolled due to

equitable tolling. Defendants are estopped from asserting a statute of limitations defense due to

Defendants’ fraudulent concealment, through misrepresentations and omissions, from Plaintiff

and Plaintiff’s physicians of the true risks associated with the PerFix Plug. As a result of

Defendants’ fraudulent concealment, Plaintiff and Plaintiff’s physicians were unaware, and could

not have known or have learned through reasonable diligence that Plaintiff had been exposed to

the risks alleged herein and that those risks were the direct and proximate result of the wrongful

acts and omissions of the Defendants.

               COUNT I: STRICT LIABILITY – MANUFACTURING DEFECT

        30.      Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        31.      Defendants expected and intended the PerFix Plug to reach users such as Plaintiff

in the condition in which the product was sold.

        32.      The implantation of PerFix Plug in Plaintiff’s body was medically reasonable, and

was a type of use that Defendants intended and foresaw when it designed, manufactured and sold

the product.

        33.      At the time the PerFix Plug that was implanted in Plaintiff’s body, the product

was defectively manufactured.

        34.      Defendants’ poor quality control and general non-compliance resulted in the non-

conformance of the PerFix Plug implanted in Plaintiff. The PerFix Plug implanted in Plaintiff did

not conform to the Defendants’ intended manufacturing and design specifications.



                                                   6
              Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 8 of 33



        35.       Upon information and belief, Defendants utilized substandard and adulterated

polypropylene in the PerFix Plug, which deviated from Defendants’ material and supply

specifications.

        36.       As a direct and proximate result of the defective manufacture of the PerFix Plug,

Plaintiff suffered injuries and damages as summarized herein.

                      COUNT II: STRICT LIABILITY – DESIGN DEFECT

        37.       Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        38.       Defendants’ PerFix Plug was defectively designed and/or manufactured, was not

reasonably safe for its intended use in hernia repair, and the risks of the design outweighed any

potential benefits associated with the design. As a result of the defective design and/or

manufacture of the PerFix Plug, there was an unreasonable risk of severe adverse reactions to the

mesh or mesh components including: chronic pain; recurrence of hernia; foreign body response;

rejection; infection; scarification; improper wound healing; excessive and chronic inflammation;

allergic reaction; adhesions to internal organs; erosion; abscess; fistula formation; sexual

dysfunction; damage to reproductive organs; granulomatous response; seroma formation; nerve

damage; tissue damage and/or death; and other complications.

        39.       The PerFix Plug includes a tapered design, which promotes mesh migration in the

direction of the taper.

        40.       The three-dimensional design of the PerFix Plug promotes mesh contracture or

the mesh “wadding,” “balling,” or “knuckling” up.

        41.       Mesh porosity impacts tissue ingrowth and the inflammatory response. Mesh pore

size should be at least 3mm. Pore sizes small than 3mm decreases tissue incorporation, increases




                                                    7
             Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 9 of 33



inflammation, and results in a fibrotic reaction. The PerFix Plug has a mesh pore size of 1mm.

       42.      The PerFix Plug has multiple layers of polypropylene, increasing the mesh surface

area and foreign body load, which increases the inflammatory and foreign body response.

       43.      The polypropylene weave of the PerFix Plug produces very small interstices

which allow bacteria to enter and hide from the host defenses designed to eliminate them. The

bacteria can secrete an encasing slime (biofilm) which further serves to protect them from

destruction by white blood cells and macrophages.

       44.      Observation of mesh under the scanning electron microscope reveals that very

small interstices exists between the PerFix Plug mesh fibrils, which are too small for a

macrophage to enter to destroy incubating bacteria. Some Bacteria are capable of degrading

polypropylene.

       45.      These manufacturing and design defects associated with the PerFix Plug were

directly and proximately related to the injuries suffered by Plaintiff.

       46.      Neither Plaintiff nor Plaintiff’s implanting physician were adequately warned or

informed by Defendants of the defective and dangerous nature of PerFix Plug. Moreover, neither

Plaintiff nor Plaintiff’s implanting physician were adequately warned or informed by Defendants

of the risks associated with the PerFix Plug.

       47.      The PerFix Plug implanted in Plaintiff failed to reasonably perform as intended.

The PerFix Plug caused serious injury and has to be surgically removed via invasive surgery, and

necessitate additional invasive surgery to repair the hernia that the PerFix Plug was initially

implanted to treat.

       48.      At the time the PerFix Plug that was implanted in Plaintiff’s body, the product

was defectively designed. As described above, there was an unreasonable risk that the PerFix




                                                  8
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 10 of 33



Plug would not perform safely and effectively for the purposes for which it was intended, and

Defendants failed to design against such dangers, and failed to provide adequate warnings and

instructions concerning these risks.

       49.     Defendants expected and intended the PerFix Plug to reach users such as Plaintiff

in the condition in which the PerFix Plug was sold.

       50.     The implantation of PerFix Plug in Plaintiff’s body was medically reasonable, and

was a type of use that Defendants intended and foresaw when it designed, manufactured and sold

the PerFix Plug.

       51.     The risks of the PerFix Plug significantly outweigh any benefits that Defendants

contend could be associated with the PerFix Plug. The dart-like design, which is not used in any

other hernia mesh product sold in the United States, promotes mesh migration and incites an

intense inflammatory response, leading to encapsulation, deformation, scarification and

contraction, erosion, rejection and further migration.

       52.     The polypropylene mesh utilized to manufacture the PerFix Plug was in itself

dangerous and defective, particularly when used in the manner intended by Defendants in the

PerFix Plug. The particular polypropylene material used in the PerFix Plug was substandard,

adulterated and non-medical grade, and was unreasonably subject to oxidative degradation within

the body. When implanted adjacent internal organs, structures, nerves, arteries, and vessels, as

Defendants intended for PerFix Plug, polypropylene mesh is unreasonably susceptible to adhesion

formation, nerve entrapment, spermatic cord obliteration, organ perforation or erosion, fistula

formation and bowel strangulation or hernia incarceration, and other injuries.

       53.     The appropriate treatment for complications associated with PerFix Plug involves

additional invasive surgery to remove the mesh from the body, thus eliminating any purported




                                                 9
           Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 11 of 33



benefit that the mesh was intended to provide to the patient.

        54.     At the time the PerFix Plug was implanted in Plaintiff, there were safer feasible

alternative designs for hernia mesh products, including but not limited to, a flat, non-coated,

single-layer, porous mesh.

        55.     The PerFix Plug product cost significantly more than competitive products

because of its unique dart shape, even though the dart shape provided no benefit to consumers,

and increased the risks to patients implanted with these devices.

        56.     The PerFix Plug implanted in Plaintiff failed to reasonably perform as intended,

and had to be surgically removed necessitating further invasive surgery to repair the very issue

that the product was intended to repair, and thus provided no benefit to him.

        57.     As a direct and proximate result of the defective and unreasonably dangerous

condition of the product, Plaintiff suffered injuries and damages as summarized herein.

                  COUNT III: STRICT LIABILITY – FAILURE TO WARN

        58.     Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        59.     At the time the PerFix Plug that was implanted in Plaintiff’s body, the warnings

and instructions provided by Defendant for the PerFix Plug were inadequate and defective. As

described above, there was an unreasonable risk that the product would not perform safely and

effectively for the purposes for which it was intended, and Defendants failed to design and/or

manufacture against such dangers, and failed to provide adequate warnings and instructions

concerning these risks.

        60.     Defendants expected and intended the PerFix Plug product to reach users such as

Plaintiff in the condition in which the product was sold.



                                                  10
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 12 of 33



       61.     Plaintiff and Plaintiff’s physicians were unaware of the defects and dangers of

PerFix Plug, and were unaware of the frequency, severity and duration of the risks associated

with the PerFix Plug.

       62.     The Defendants’ Instructions for Use provided with the PerFix Plug is silent on

the fact that the PerFix Plug has a propensity to migrate post implantation in the direction of the

taper. Defendants provided no warning to physicians about the risks or increased risks

specifically associated with the unique dart-like design of the PerFix Plug.

       63.     The Defendants’ Instructions for Use for the PerFix Plug failed to adequately

warn Plaintiff’s physicians of numerous risks which Defendants knew or should have known

were associated with the PerFix Plug, including the risks of the product’s immunologic

response, pain, encapsulation, rejection, migration, scarification, contraction, adhesion to

internal structures or organs, erosion and migration through adjacent tissue and viscera, bowel

obstruction, or hernia incarceration or strangulation.

       64.     Defendants failed to adequately warn implanting surgeons of the significant risk

of complications associated with mesh migration if the PerFix Plug is implanted in the groin to

repair an inguinal hernia.

       65.     Defendants failed to adequately train or warn Plaintiff or Plaintiff’s physicians

about the necessity for invasive surgical intervention in the event of complications with the

PerFix Plug, or how to properly treat such complications when they occurred.

       66.     Defendants failed to adequately warn Plaintiff or Plaintiff’s physicians that the

surgical removal of the PerFix Plug in the event of complications would leave the hernia

unrepaired, the resulting hernia would be much larger than the original, and would necessitate

further, more complicated medical treatment to attempt to repair the same hernia that the failed




                                                 11
           Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 13 of 33



PerFix Plug was intended to treat.

        67.     Defendants represented to physicians, including Plaintiff’s physician, that the

tapered design would prevent or reduce recurrences and pain, and expressly intended for the

PerFix Plug to be implanted near numerous large nerves and organs, and marketed and promoted

the PerFix Plug for said purpose. Defendants failed to warn physicians that the PerFix Plug would

contract over time, increases the rates of recurrence and the ability of the PerFix Plug to migrate.

        68.     With respect to the complications that were listed in the Defendants’ warnings,

Defendants provided no information or warning regarding the frequency, severity and duration

of those complications, even though the complications associated with PerFix Plug were more

frequent, more severe and lasted longer than those with safer feasible alternative hernia repair

treatments.

        69.     If Plaintiff and/or Plaintiff’s physicians had been properly warned of the defects

and dangers of PerFix Plug, and of the frequency, severity and duration of the risks associated

with the PerFix Plug, Plaintiff would not have consented to allow the PerFix Plug to be

implanted, and Plaintiff’s physicians would not have implanted the PerFix Plug in Plaintiff.

        70.     As a direct and proximate result of the inadequate and defective warnings and

instructions, Plaintiff suffered injuries and damages as summarized herein.

                                 COUNT IV: NEGLIGENCE

        71.     Plaintiffs incorporate herein by reference the allegations in all prior Paragraphs as

if fully set forth herein.

        72.     Defendants had a duty to use reasonable care in designing, testing, inspecting,

manufacturing, packaging, labeling, marketing, distributing, and preparing written instructions

and warnings for PerFix Plug, but failed to do so.



                                                  12
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 14 of 33



       73.     Defendants knew, or in the exercise of reasonable care should have known, that

PerFix Plug was defectively and unreasonably designed and/or manufactured, and was

unreasonably dangerous and likely to injure patients in whom PerFix Plug was implanted.

Defendants knew or should have known that Plaintiff and Plaintiff’s physicians were unaware of

the dangers and defects inherent in the PerFix Plug.

       74.     Defendants knew or should have known that the Material Data Safety Sheet for

the polypropylene used to manufacturer its PerFix Plug prohibited permanently implanting the

polypropylene into the human body.

       75.     Defendants utilized non-medical grade polypropylene.

       76.     Defendants knew or should have known that polypropylene is not inert and would

degrade, flake, chip, and disperse throughout the body once implanted.

       77.     Defendants knew or should have known that polypropylene incites a severe

inflammatory response once implanted and continues to incite a severe inflammatory response

indefinitely or until removed.

       78.     Defendants knew or should have known that every piece of polypropylene that

flakes off and migrates throughout the body also incites its own chronic inflammatory response

wherever it embeds.

       79.     Defendants knew or should have known that the tapered design of the PerFix Plug

would promote mesh migration.

       80.     Defendants knew or should have known of the significant risk of complications if

the PerFix Plug is implanted into the groin to repair a inguinal hernia. Nonetheless, Defendants

marketed the PerFix Plug off-label as being safe and effective for inguinal and abdominal

incisional hernia repair.




                                                13
            Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 15 of 33



          81.   Defendants knew or should have known that small pore size and multiple layers

of the PerFix Plug would increase mesh surface area and foreign body load, which would

increase the inflammatory and foreign body response.

          82.   As a direct and proximate result of Defendants’ negligence in designing, testing,

inspecting, manufacturing, packaging, labeling, marketing, distributing, and preparing written

instructions and warnings for PerFix Plug, Plaintiff suffered injuries and damages as summarized

herein.

                       COUNT V: BREACH OF EXPRESS WARRANTY

          83.   Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

          84.   At all relevant and material times, Defendants manufactured, marketed, sold,

distributed and otherwise placed in to the stream of commerce the PerFix Plug.

          85.   In advertising, marketing, and otherwise promoting PerFix Plug to physicians,

hospitals and other healthcare providers, Defendants expressly warranted that their PerFix Plug

was safe for use and reasonably fit for their intended purposes. In advertising, marketing and

otherwise promoting PerFix Plug, Defendants’ intended that physicians, hospitals and other

healthcare providers rely upon their representations regarding safety and fitness in an effort to

induce them to implant the PerFix Plug in their patients.

          86.   With respect to the Plaintiff, Defendants intended that PerFix Plug be implanted

by Plaintiff’s treating surgeon in a reasonable and foreseeable manner in which it was implanted

and in accordance with the instructions for use and product specifications provided by

Defendants. The Plaintiff was in privity with Defendants.

          87.   Defendants expressly warranted to physicians, hospitals, other healthcare



                                                  14
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 16 of 33



providers and the general public including Plaintiff that the PerFix Plug was safe and fit for use

by consumers, that it was of merchantable quality, that its risks, side effects and potential

complications were minimal and comparable to other hernia mesh products, that it was

adequately researched and tested, and that it was fit for its intended use. Plaintiff and Plaintiff’s

physicians and healthcare providers reasonably relied upon Defendants’ express representations

and warranties, and consequently, Plaintiff was implanted with Defendants’ PerFix Plug.

       88.      Defendants expressly warranted to physicians, hospitals, other healthcare

providers and the general public including Plaintiff that the PerFix Plug was safe and fit for use

for the repair of both groin and abdominal hernia.

       89.      The PerFix Plug was represented by the Defendants to prevent or minimize hernia

recurrence and pain, and to facilitate incorporation of the mesh into the body, but it did not.

Instead, the PerFix Plug caused an intense systemic inflammatory and chronic foreign body

response, resulting in an adverse tissue reaction including damage to surrounding tissue in the

form of sclerotic, granulomatous and/or fibrotic tissue and improper or delayed healing.

       90.      Defendant breached these express warranties because the PerFix Plug implanted

in Plaintiff was unreasonably dangerous, defective, and not as Defendants had represented.

       91.      Defendants breached express representations and warranties made to the Plaintiff,

as well as Plaintiffs physicians and healthcare providers, with respect to the PerFix Plug,

including, but not limited to, the following particulars:

       A. Defendants represented to Plaintiff and Plaintiff’s physicians and healthcare provides

             through labeling, advertising, marketing materials, detail persons, seminar

             presentations, publications, notice letters, and regulatory submissions among other

             ways that the Defendants’ PerFix Plug was safe, meanwhile Defendants fraudulently




                                                  15
           Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 17 of 33



              withheld and concealed information about the substantial risks of serious injury

              associated with using PerFix Plug.

        B. Defendants represented to Plaintiff and their physicians and healthcare providers that

              the Defendants’ PerFix Plug was as safe and/or safer than other alternative procedures

              and devices on the market, meanwhile Defendants fraudulently concealed information

              that demonstrated that PerFix Plug was not safer than alternative therapies and products

              available on the market; and

        C. Defendants represented to Plaintiff and Plaintiff’s physicians and healthcare providers

              that the Defendants’ PerFix Plug was more efficacious than other alternative

              procedures, therapies and/or devices, meanwhile Defendants fraudulently concealed

              information, regarding the true efficacy of PerFix Plug.

        92.      Defendants’ breach of their express warranties resulted in the implantation of an

unreasonably dangerous and defective product into the Plaintiff, placing Plaintiff’s health and

safety in jeopardy.

        93.      At the time of making such express warranties, Defendants knew or should have

known that Defendants’ PerFix Plug does not conform to the express warranties and Defendants’

acts were motivated by financial gain while the adverse consequences of Defendants’ conduct was

outrageous, fraudulent, oppressive, done with malice or gross negligence and evidenced reckless

indifference to Plaintiff’s rights, health and safety so as to warrant the imposition of punitive

damages.

                       COUNT VI: BREACH OF IMPLIED WARRANTY

        94.      Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.



                                                   16
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 18 of 33



       95.     At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, and sold the Defendants’ PerFix Plug.

       96.     At all relevant times, Defendants intended that the Defendants’ PerFix Plug be

implanted for the purposes and in the manner that Plaintiff or Plaintiff’s implanting physicians in

fact used them and Defendants impliedly warranted each PerFix Plug and its component parts to

be of merchantable quality, safe and fit for such use, and was not adequately tested.

       97.     Defendants were aware that consumers, including Plaintiff or Plaintiff’s

physicians, would implant the Defendants’ PerFix Plug in the manner directed by the instructions

for use; which is to say that Plaintiff was a foreseeable user of the Defendants’ PerFix Plug.

       98.     Plaintiff and/or Plaintiff’s physicians were at all relevant times in privity with

Defendants.

       99.     The Defendants’ PerFix Plug was expected to reach and did in fact reach consumers,

including Plaintiff or Plaintiff’s physicians, without substantial change in the condition in which

they were manufactured and sold by Defendants.

       100.    Defendants breached various implied warranties with respect to the PerFix Plug

including the following particulars:

   A. Defendants represented to Plaintiff and Plaintiff’s physicians and healthcare providers

       through its labeling, advertising, marketing materials, detail persons, seminar

       presentations, publications, notice letters, and regulatory submissions that the

       Defendants’ PerFix Plug was safe and fraudulently withheld and concealed

       information about the substantial risks of serious injury associated with using

       the PerFix Plug;

   B. Defendants represented to Plaintiff and Plaintiff’s physicians and healthcare providers that



                                                 17
           Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 19 of 33



        the Defendants’ PerFix Plug was safe, and/or safer than other alternative procedures and

        devices and fraudulently concealed information, which demonstrated that the PerFix Plug

        was not safer than alternatives available on the market; and

    C. Defendants represented to Plaintiff and Plaintiff’s physicians and healthcare providers that

        the Defendants’ PerFix Plug was more efficacious than other alternative procedures and/or

        devices, and fraudulently concealed information, regarding the true efficacy of the PerFix

        Plug.

        101.    In reliance upon Defendants’ implied warranty, Plaintiff individually and/or by

and through Plaintiff’s physician, used the PerFix Plug as prescribed and in the foreseeable

manner normally intended, recommended, promoted, and marketed by Defendants.

        102.    Defendants breached their implied warranty to Plaintiff in that the Defendants’

PerFix Plug was not merchantable quality, safe and fit for their intended use, or adequately tested.

         103.    As a direct and proximate result of Defendants’ breaches of the aforementioned

implied warranties, Plaintiff was caused and suffered severe personal injuries, pain and suffering,

severe emotional distress, financial or economic loss, including, but not limited to, obligations

for medical services and expenses, impairment of personal relationships, and other damages.

             COUNT VII: VIOLATION OF CONSUMER PROTECTION LAWS

        104.    Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        105.    Plaintiff purchased and used the Defendants’ PerFix Plug primarily for personal

use and thereby suffered ascertainable losses as a result of Defendants’ actions in violation of the

consumer protection laws.

        106.    Had Defendants not engaged in the deceptive conduct described herein, Plaintiff



                                                  18
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 20 of 33



would not have purchased and/or paid for the Defendants’ PerFix Plug, and would not have

incurred related medical cost and injury.

       107.     Defendants engaged in wrongful conduct while at the same time obtaining, under

false pretenses, moneys from Plaintiff for the PerFix Plug that would not have been paid had

Defendants not engaged in unfair and deceptive conduct.

       108.     Unfair methods of competition or deceptive acts or practices that were proscribed

by law, including the following:

       A) Representing that goods or services have characteristics, ingredients, uses, benefits or

           qualities that they do not have;

       B) Advertising goods or services with the intent not to sell them as advertised; and,

       C) Engaging in fraudulent or deceptive conduct that creates a likelihood of confusion or

           misunderstanding.

       109.     Plaintiff was injured by the cumulative and indivisible nature of Defendants’

conduct. The cumulative effect of Defendants’ conduct directed at patients, physicians and

consumers was to create demand for and sell the Defendants’ PerFix Plug. Each aspect of

Defendants’ conduct combined to artificially create sales of the Defendants’ PerFix Plug.

       110.     Defendants have a statutory duty to refrain from unfair or deceptive acts or trade

practices in the design, labeling, development, manufacture, promotion, and sale of the

Defendants’ PerFix Plug.

       111.     Had Defendants not engaged in the deceptive conduct described above, Plaintiff

would not have purchases and/or paid for the PerFix Plug, and would not have incurred related

medical cost.

       112.     Defendants’ deceptive, unconscionable, or fraudulent representations and material




                                                19
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 21 of 33



omissions to patients, physicians and consumers, including Plaintiff, constituted unfair and

deceptive acts and trade practices in violation of the state consumer protection statutes listed.

       113.    Defendants’ actions, as complained of herein, constitute unfair competition or

unfair, unconscionable, deceptive or fraudulent acts, or trade practices in violation of state

consumer protection statues, as listed below.

       114.    Defendants have engaged in unfair competition or unfair or deceptive acts or trade

practices or have made false representations.

              15 U.S.C. §§ 2301-2312 (1982)

              Mo Rev. Stat. §§ 407.010, et seq.

              N.J. Stat. Ann §§ 56:8-1, et seq.

              R.I. Gen. Laws §§ 6-13.1, et. seq.

       115.    Under the statutes listed above to protect consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising, Defendants are

the suppliers, manufacturers, advertisers, and sellers, who are subject to liability under such

legislation for unfair, deceptive, fraudulent and unconscionable consumer sales practices.

       116.    Defendants violated the statutes that were enacted in these states to protect

consumers against unfair, deceptive, fraudulent and unconscionable trade and business practices

and false advertising, by knowingly and falsely representing that the Defendants’ PerFix Plug was

fit to be used for the purpose for which they were intended, when in fact they were defective and

dangerous, and by other acts alleged herein. These representations were made in marketing and

promotional materials.

       117.    The actions and omissions of Defendants alleged herein are uncured or incurable

deceptive acts under the statutes enacted in the states to protect consumers against unfair,



                                                   20
             Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 22 of 33



deceptive, fraudulent and unconscionable trade and business practices and false advertising.

        118.     Defendants had actual knowledge of the defective and dangerous condition of the

Defendants’ PerFix Plug and failed to take any action to cure such defective and dangerous

conditions.

        119.     Plaintiff and the medical community relied upon Defendants’ misrepresentations

and omissions in determining which product and/or procedure to undergo and/or perform (if any).

        120.     Defendants’ deceptive, unconscionable or fraudulent representations and material

omissions to patients, physicians and consumers, constituted unfair and deceptive acts and

practices.

        121.     By reason of the unlawful acts engaged in by Defendants, and as a direct and

proximate result thereof, Plaintiff has suffered ascertainable losses and damages.

        122.     As a direct and proximate result of Defendants’ violations of the states; consumer

protection laws, Plaintiff has sustained economic losses and other damages and is entitled to

statutory and compensatory damages in an amount to be proven at trial.

                              COUNT VIII: GROSS NEGLIGENCE

        123.     Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        124.     The wrongs done by Defendants were aggravated by the kind of malice, fraud, and

grossly negligent disregard for the rights of others, the public, and Plaintiff for which the law

would allow, and which Plaintiff will seek at the appropriate time under governing law for the

imposition of exemplary damages, in that Defendants’ conduct, including the failure to comply

with applicable Federal standards: was specifically intended to cause substantial injury to Plaintiff;

or when viewed objectively from Defendants’ standpoint at the time of the conduct, involved an



                                                   21
             Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 23 of 33



extreme degree of risk, considering the probability and magnitude of the potential harm to others,

and Defendants were actually, subjectively aware of the risk involved, but nevertheless proceeded

with conscious indifference to the rights, safety, or welfare of others; or included a material

representation that was false, with Defendants, knowing that it was false or with reckless disregard

as to its truth and as a positive assertion, with the intent that the representation is acted on by

Plaintiff.

        125.     Plaintiff relied on the representation and suffered injury as a proximate result of

this reliance.

        126.     Plaintiff therefore will seek to assert claims for exemplary damages at the

appropriate time under governing law in an amount within the jurisdictional limits of the Court.

        127.     Plaintiff also alleges that the acts and omissions of named Defendants, whether

taken singularly or in combination with others, constitute gross negligence that proximately

caused the injuries to Plaintiff. In that regard, Plaintiff will seek exemplary damages in an

amount that would punish Defendants for their conduct and which would deter other

manufacturers from engaging in such misconduct in the future.

                              COUNT IX: UNJUST ENRICHEMNT

        128.     Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        129.     Defendants are and at all times were the manufacturers, sellers, and/or suppliers of

the Defendants’ PerFix Plug.

        130.     Plaintiff paid for the Defendants’ PerFix Plug for the purpose of treatment for

hernia repair and/or a soft tissue injury or other similar condition.

        131.     Defendants have accepted payment by Plaintiff and others on Plaintiff’s behalf for



                                                   22
           Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 24 of 33



the purchase of the Defendants’ PerFix Plug.

        132.       Plaintiff has not received the safe and effective medical device for which Plaintiff

paid.

        133.    It would be inequitable for Defendants to keep this money, because Plaintiff did not

in fact receive a safe and effective medical device.

           COUNT X: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        134.    Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        135.    Defendants carelessly and negligently manufactured, designed, developed, tested,

labeled, marketed and sold the Defendants’ PerFix Plug to Plaintiff.

        136.    Defendants carelessly and negligently concealed the harmful effects of the

Defendants’ PerFix Plug from Plaintiff individually and/or Plaintiff’s physician on multiple

occasions and continue to do so to this day.

        137.       Defendants carelessly and negligently misrepresented the quality, safety and

efficacy of the PerFix Plug to Plaintiff individually and/or Plaintiff’s physician on multiple

occasions and continue to do so to this day.

        138.    Plaintiff was directly impacted by Defendants’ carelessness and negligence, in that

Plaintiff has sustained and will continue to sustain emotional distress, severe physical injuries,

economic losses, and other damages as a direct result of the decision to purchase the PerFix Plug

sold and distributed by Defendants.

        139.    Defendants continued to carelessly and negligently misrepresent the quality, safety,

efficacy, dangers and contraindications of the PerFix Plug to Plaintiff individually and/or Plaintiff’s

physician after Plaintiff sustained emotional distress, severe physical injuries, and economic loss.



                                                  23
           Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 25 of 33



        140.    Defendants continued to carelessly and negligently misrepresent the quality, safety,

efficacy, dangers and contraindications of the PerFix Plug to Plaintiff individually and/or Plaintiff’s

physician knowing that doing so would cause the Plaintiff to suffer additional and continued

emotional distress, severe physical injuries, and economic loss.

        141.    As a proximate result of the Defendants’ conduct, Plaintiff has been injured,

sustained severe and permanent pain, suffering, anxiety, depression, disability, impairment, loss

of enjoyment of life, loss of care, comfort, and economic damages.

                         COUNT XI: FRAUDULENT CONCEALMENT

        142.    Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        143.    At all times relevant hereto, it was known or knowable to Defendants that their

Products caused large numbers of complications. Moreover, it was known or knowable to

Defendants that the surgical technique and training of implanting physicians was not the cause of

the adverse events associated with these devices. It was known or knowable to Defendants that

the safety and efficacy of its PerFix Plug had not been proven with respect to, among other things,

the product, its components, its performance, and its method of insertion. It was known or

knowable to Defendants that the PerFix Plug was not safe and effective. Defendants continued to

represent that its PerFix Plug was safe and effective.

        144.    Despite what was known or knowable to Defendants about the lack of safety and

efficacy of its PerFix Plug, Defendants failed to disclose this information to the Plaintiff, to

Plaintiff’s physicians, and to the public at large.

        145.    At all times relevant hereto, Defendants had the duty and obligation to disclose to

Plaintiff and Plaintiff’s physicians the true facts concerning the PerFix Plug, that is, that said



                                                      24
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 26 of 33



PerFix Plug was dangerous and defective, lacking efficacy for its purported use and lacking safety

in normal use, and how likely it was to cause serious consequences to users, including permanent

and debilitating injuries. Defendants concealed these material facts prior to the time that Plaintiffs

were implanted with Defendants’ PerFix Plug.

        146.     Defendants were under a duty to Plaintiffs to disclose and warn of the defective

nature of the PerFix Plug because:

         A) Defendants were in a superior position to know the true quality, safety, and efficacy

               of its PerFix Plug;

         B) Defendants knowingly made false claims about the safety and quality of its PerFix

               Plug in documents and marketing materials;

         C) Defendants fraudulently and affirmatively concealed the defective nature of the

               PerFix Plug from the Plaintiff.

        147.     The facts concealed and/or not disclosed by Defendants to Plaintiff were material

facts that a reasonable person would have considered to be important in deciding whether or not

to purchase and/or use the Defendants’ PerFix Plug.

        148.     At all times relevant hereto, Defendants and each of them, willfully, intentionally,

and maliciously concealed facts as set forth above from Plaintiffs and their physicians with the

intent to defraud, as alleged herein.

        149.     Defendants intentionally concealed and/or failed to disclose the true defective

nature of the PerFix Plug so that Plaintiff would request and purchase the Defendants’ PerFix

Plug, and their healthcare providers would dispense, prescribe, and recommend the Defendants’

PerFix Plug, and Plaintiff justifiably acted or relied upon the concealed and/or non-disclosed

facts to their detriment.




                                                  25
           Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 27 of 33



        150.    At all times relevant hereto, neither Plaintiff nor Plaintiff’s physicians were aware

of the facts set forth above, and had they been aware of said facts, they would not have acted as

they did, that is, would not reasonably relied upon said representations of safety and efficacy and

utilized Defendants’ PerFix Plug in their treatment. Defendants’ failure to disclose this

information was a substantial factor in Plaintiff’s physicians selecting Defendants’ PerFix Plug.

The failure to disclose also resulted in the provision of incorrect and incomplete information to

Plaintiff, as a patient.

        151.    As a direct and proximate result of this conduct, Plaintiff was severely injured.

                             COUNT XII: CONSTRUCTIVE FRAUD

        152.    Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        153.    Defendants are in a unique position of knowledge concerning the quality, safety,

and efficacy of the Defendants’ PerFix Plug; knowledge that is not possessed by Plaintiff or

Plaintiff’s physicians. Defendants thereby hold a position of superiority over Plaintiff and

Plaintiff’s physicians.

        154.    Despite their unique and superior knowledge regarding the defective nature of the

Products, Defendants continue to suppress, conceal, omit, and/or misrepresent information to

Plaintiffs, the medical community, and the public concerning the severity and frequency of risks

and dangerous inherent in the intended use of its PerFix Plug, as compared to other products and

forms of treatment.

        155.    Defendants have concealed and suppressed material information that would reveal

that the PerFix Plug had a higher risk of adverse effects, in addition to, and exceeding those

associated with alternative procedures and available devices. Instead, Defendants have



                                                  26
           Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 28 of 33



misrepresented the safety and efficacy of the PerFix Plug.

        156.    Upon information and belief, Defendants’’ misrepresentation are designed to

induce physicians to prescribe, dispense, recommend, and/or purchase the Defendants’ PerFix

Plug. Plaintiff and the medical community have relied upon Defendants’ misrepresentations.

        157.    Defendants took unconscionable advantage of their dominant position of

knowledge with regard to Plaintiff and Plaintiff’s healthcare providers, and engaged in

constructive fraud in their relationship with Plaintiff and Plaintiff’s medical providers. Plaintiff

reasonably relied on Defendants’ representations.

        158.    As a proximate cause of the Defendants’ conduct, Plaintiff has been injured and

sustained severe and permanent pain, suffering, disability, impairment, loss of enjoyment of life,

loss of care, comfort, and economic damages.

                     COUNT XIII: NEGLIGENT MISREPRESENTATION

        159.    Plaintiff incorporates herein by reference the allegations in all prior paragraphs as

if fully set forth herein.

        160.    Defendants had a duty to accurately and truthfully represent to the medical and

healthcare community, Plaintiff, and the public, that it’s PerFix Plug had not been adequately

tested and found to be a safe and effective treatment. The representations made by Defendants

were, in fact, false.

        161.    Defendants failed to exercise ordinary care in the representations concerning the

PerFix Plug while they were involved in their manufacture, sale, testing, quality assurance,

quality control, and distribution in interstate commerce, because Defendants negligently

misrepresented the PerFix Plug’s high risk of unreasonable and dangerous adverse side effects.

        162.    Defendants breached their duty in representing that the Defendants’ PerFix Plug



                                                  27
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 29 of 33



had no serious side effects different from older generations of similar products and/or procedures

to Plaintiff, Plaintiff’s physicians, and the medical community.

       163.    As a foreseeable, direct, and proximate result of the negligent misrepresentation of

Defendants, as set forth herein, Defendants knew, and had reason to know, that the PerFix Plug

had been insufficiently tested, or had not been tested at all, and that they lacked adequate and

accurate warnings, and that they created a high risk—and/or higher than acceptable risk, and/or

higher than reported and represented risk—of adverse side effects, including, but not limited to;

pain, graft rejection, graft migration, organ damage, complex seroma, fistula, sinus tract

formation, delayed wound closure, infection, sepsis, and death.

       164.    As a direct and proximate result of the Defendants’ conduct, Plaintiff has been

injured and sustained severe pain, suffering, disability, impairment, loss of enjoyment of life, loss

of care, comfort, and economic damages.

                                    LOSS OF CONSORTIUM

        165.      The Plaintiffs incorporate by reference all the above paragraphs as though fully

set forth herein. At the time of the implanting of the PerFix Plug in this instance, the Plaintiffs

were married and the Plaintiffs continue to be married. As a result of the egregious conduct on

the part of the Defendant, the Plaintiffs were caused to suffer, and will continue to suffer in the

future, loss of consortium, loss of society, affection, assistance, and conjugal fellowship, all to the

detriment of their marital relationship. As a direct and proximate result of the actions of the

Defendants as described above, Mrs. Rios Vilchis has suffered a loss of consortium as that term

is legally defined.

                            PUNITIVE DAMAGES ALLEGATIONS

       166.    Plaintiff incorporates herein by reference the allegations in all prior paragraphs as



                                                  28
           Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 30 of 33



if fully set forth herein.

        167.    Defendants failed to adequately test and study the PerFix Plug to determine and

ensure that the product was safe and effective prior to releasing the product for sale for permanent

human implantation, and Defendants continued to manufacture and sell PerFix Plug after

obtaining knowledge and information that the product was defective and unreasonably unsafe.

        168.    Even though Defendants have other hernia repair mesh devices that do not present

the same risks as the PerFix Plug, Defendants developed, designed and sold the PerFix Plug, and

continue to do so, because the PerFix Plug has a significantly higher profit margin than other

hernia repair products. Defendants were aware of the probable consequences of implantation of

the dangerous and defective PerFix Plug, including the risk of failure and serious injury, such as

suffered by Plaintiff.

        169.    At all times relevant hereto, Defendants knew or should have known that the PerFix

Plug was inherently more dangerous with respect to the risk of migration, foreign body response,

allergic reactions, rejection, infection, failure, erosion, pain and suffering, organ perforation, dense

adhesions, loss of life’s enjoyment, remedial surgeries and treatments in an effort to cure the

conditions proximately related to the use of the product, as well as the other severe and personal

injuries which are permanent and lasting in nature.

        170.    Defendant’s misrepresentation        included knowingly withholding            material

information form the medical community and the public, including Plaintiff, concerning the safety

and efficacy of the PerFix Plug, which deprived Plaintiff and Plaintiff’s implanting physicians of

vitally necessary information with which to make a fully informed decision about whether to use

the PerFix Plug.

        171.    At all times material hereto, Defendants knew and recklessly and/or intentionally




                                                   29
            Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 31 of 33



disregarded the fact that the Defendants’ PerFix Plug can cause debilitating and potentially life-

threatening side effects with greater frequency than safer alternative methods, products,

procedures, and/or treatment.

       172.     At all times material hereto, Defendants knew and recklessly and/or intentionally

disregarded the fact that PerFix Plug can cause debilitating and potentially life-threatening side

effects with greater frequency than safer alternative products and/or methods of treatment and

recklessly failed to advise the medical community and the general public, including Plaintiff, of

the same.

       173.     At all times material hereto, Defendants intentionally misstated and

misrepresented data and continue to misrepresent data so as to minimize the perceived risk of

injuries and the rate of complications caused by the associated with PerFix Plug.

       174.     Notwithstanding the foregoing and the growing body of knowledge and

information regarding the true and defective nature of PerFix Plug with its increased risk of side

effects and serious complications, Defendants continue to aggressively market the PerFix Plug to

the medical community and to consumers without disclosing the true risk of such complications.

       175.     At the time of the Plaintiff was implanted with the PerFix Plug and since that time,

Defendants knew that the PerFix Plug was defective and unreasonably dangerous but continued

to manufacture, produce, assemble, market, distribute, and sell PerFix Plug so as to maximize

sales and profits at the expense of the health and safety of the public in a conscious, reckless

and/or intentional disregard of the likely and foreseeable harm caused by the PerFix Plug to

members of the public including Plaintiff.

       176.     At all times material, Defendants have concealed and/or failed to disclose to the

public the serious risks and the potential complications associated with PerFix Plug in order to




                                                  30
              Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 32 of 33



ensure continued and increased sales and profits and to the detriment of the public, including

Plaintiff.

        177.      Defendants’ conduct, acts and omissions, as described herein, are of such character

and nature so as to entitle Plaintiff to an award of punitive damages in accordance with applicable

statutory and common law. Defendants’ conduct shows willful misconduct, malice, fraud,

wantonness, oppression, or that entire want of care which raises the presumption of conscious

indifference to consequences, thereby justifying an award of punitive damages

        WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages or enhanced compensatory damages, together with interest, costs of suit, attorneys’ fees,

and such further relief as the Court deems equitable and just.

                                   PRAYER FOR RELIEF

        Plaintiff demands judgment against Defendants, and each of them, individually, jointly

and severally and prays for the following relief in accordance with applicable law and equity:

        i.        Compensatory damages to Plaintiffs for past, present, and future damages,

                  including but not limited to, pain and suffering for severe and permanent personal

                  injuries sustained by Plaintiff, permanent impairment, mental pain and suffering,

                  loss of enjoyment of life, health and medical care costs, economic damages,

                  together with interest and costs as provided by law;

        ii.       Restitution and disgorgement of profits;

        iii.      Punitive or enhanced compensatory damages;

        iv.       Reasonable attorneys’ fees as provided by law;

        v.        The costs of these proceedings, including past and future cost of the suit incurred




                                                   31
          Case 5:19-cv-01020-FB Document 1 Filed 08/22/19 Page 33 of 33



               herein;

       vi.     All ascertainable economic damages;

       vii.    Prejudgment interest on all damages as allowed by law; and

       viii.   Such other and further relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.



                                                       Respectfully submitted,

Dated: August 22st, 2019                               THE HENNING LAW FIRM

                                                 By: /s/ Nicole E. Henning
                                                     Nicole Elizalde Henning
                                                     24013054
                                                     435 West Nakoma, Ste 101
                                                     San Antonio, TX 78216
                                                     (210) 563-7828
                                                     (210) 563-7829 (fax)
                                                     nicole@henningfirm.com

                                                       ATTORNEYS FOR PLAINTIFF




                                                  32
